Mr. Justice Robb
delivered the opinion of the Court:
Hearing was in open court, and the learned trial justice, after a careful review of the evidence, reached the conclusion that the charge of adultery had not been sustained. We have reached the same conclusion. It would serve no useful purpose to discuss the evidence in detail, and we shall not do so.
One other question requires brief notice. Evidence was introduced tending to show that a year or more prior to the separation appellee admitted an act of infidelity and begged appellant to forgive her. This he says he did, upon the condition that “she would obey him and be a good and faithful wife to him and perform her household duties. It is insisted that the conditions of the condonation were broken or not fulfilled, and hence that the original cause for divorce was revived. See Fisher v. Fisher, 93 Md. 298, 48 Atl. 833; Robbins v. Robbins, 100 Mass. 150, 97 Am. Dec. 91; Langdon v. Langdon, 25 Vt. 678, 60 Am. Dec. 296, and Gordon v. Gordon, 88 N. C. 45, 43 Ann. Rep. 729. The trial justice found, and we concur in the finding, that if there was any failure on the part of appellee to fulfil the above conditions, the fault lay with appellant as much as with her, in other words, that appellant was in no position to invoke the rule as to revival of condoned offenses. The court directed attention to the fact that, although in his bill appellant had stated under oath that his wife had deserted him, he was obliged, in view of *460the statements in his letters, which were produced at the trial, to admit that she did not; that, on the contrary, he was responsible for the separation, and that at the time those letters were writen he found no fault with the conduct of his wife subsequent to the condonation. We think it apparent that the contention now made as to the revival of the original right of divorce is an afterthought, born of the consciousness that the averments of the bill had not been sustained by the proof.
The decree is affirmed, with costs. Affirmed.